                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

 UNITED STATES OF AMERICA,                     Case No.

                      Plaintiff,               COUNTS ONE THROUGH FOUR:
                                               Possession/Distribution of Marihuana
        v.                                     21 U.S.C. §§ 841(a)(1) and (b)(1)(D)
                                               NMT: 5 Years Imprisonment
 JIMMY J. LARS JR.                             NMT: $250,000 Fine
 [DOB: 06/25/1979],                            NLT: 2 Years Supervised Release
                                               Class D Felony
                      Defendant.
                                               COUNT FIVE:
                                               Possession of a Firearm in Furtherance of
                                                Drug Trafficking
                                               18 U.S.C. § 924(c)(1)(A)
                                               NLT: 5 Years Imprisonment (consecutive)
                                               NMT: Life Imprisonment (consecutive)
                                               NMT: $250,000 Fine
                                               NMT: 5 Years Supervised Release
                                               Class A Felony

                                               COUNT SIX:
                                               Felon in Possession of a Firearm
                                               18 U.S.C. §§ 922(g)(1) and 924(a)(2)
                                               NMT: 10 Years Imprisonment
                                               NMT: $250,000 Fine
                                               NMT: 3 Years Supervised Release
                                               $100 Mandatory Special Assessment
                                               Class C Felony

                                               $100 Mandatory Special Assessment per
                                               count of felony conviction

                                      INDICTMENT

       THE GRAND JURY CHARGES THAT:

                                       COUNT ONE

       On or about May 06, 2019, within the Western District of Missouri, the defendant Jimmy

J. Lars Jr., did knowingly and intentionally distribute a mixture or substance containing a




             Case 4:19-cr-00367-RK Document 1 Filed 11/12/19 Page 1 of 3
detectable amount of Marihuana, a Schedule I controlled substance. All in violation of Title 21,

United States Code, Sections 841(a)(1) and (b)(1)(D).

                                         COUNT TWO

       On or about May 07, 2019, within the Western District of Missouri, the defendant Jimmy

J. Lars Jr., did knowingly and intentionally distribute a mixture or substance containing a

detectable amount of Marihuana, a Schedule I controlled substance. All in violation of Title 21,

United States Code, Sections 841(a)(1) and (b)(1)(D).

                                        COUNT THREE

       On or about May 13, 2019, within the Western District of Missouri, the defendant Jimmy

J. Lars Jr., did knowingly and intentionally distribute a mixture or substance containing a

detectable amount of Marihuana, a Schedule I controlled substance. All in violation of Title 21,

United States Code, Sections 841(a)(1) and (b)(1)(D).

                                         COUNT FOUR

       On or about May 15, 2019, within the Western District of Missouri, the defendant Jimmy

J. Lars Jr., did knowingly and intentionally distribute and possess with the intent to distribute a

mixture or substance containing a detectable amount of Marihuana, a Schedule I controlled

substance. All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(D).

                                         COUNT FIVE

       On or about May 15, 2019, in the Western District of Missouri, defendant, Jimmy J. Lars

Jr., did knowingly possess a firearm, to wit: a HI-POINT FIREARMS Model JHP .45 ACP

handgun, bearing Serial Number X4317105, in furtherance of a drug trafficking crime for which

he may be prosecuted in a court of the United States, that is, knowingly and intentionally



                                                2




           Case 4:19-cr-00367-RK Document 1 Filed 11/12/19 Page 2 of 3
possessing with intent to distribute Marihuana, a Schedule I controlled substance, as charged in

Count Four. All in violation of Title 18, United States Code, Section 924(c)(1)(A).

                                           COUNT SIX

         On or about May 15, 2019, in the Western District of Missouri, the defendant, Jimmy J.

Lars Jr., knowing he had previously been convicted of a crime punishable by imprisonment for a

term exceeding one year, knowingly possessed a firearm, to wit: a HI-POINT FIREARMS Model

JHP .45 ACP handgun, bearing Serial Number X4317105, and the firearm was in and affecting

commerce. All in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).




                                                    A TRUE BILL.


                                                    /s/ Harry Dixon
                                                    FOREPERSON OF THE GRAND JURY


Dated:         11/12/19
         Kansas City, Missouri


/s/ Caleb J. Aponte
Caleb J. Aponte
Special Assistant United States Attorney
Western District of Missouri




                                                3




            Case 4:19-cr-00367-RK Document 1 Filed 11/12/19 Page 3 of 3
